DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 12/17/2020.  Claims 1-15 are currently pending.  No claims have been added.  No claims have been cancelled.  Claims 1, 2, 4-9, and 11-15 are currently amended.  Claims 1, 11, and 15 are independent claims.

Objections – Withdrawn
The replacement drawing (Figs. 1, 7, 9, and 10) was received on 12/17/2020. This drawing is accepted and entered.
The amendment to the Specification was received on 12/17/2020. This amendment is accepted and entered.
The Claim Objections of claims 2, 5, and 12 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §101 rejection of claim 15 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 1-15 over Choi in view of Song is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they moot in view of new grounds of rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 was filed on the mailing date of the application on 05/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “outputs the one or more recommended applications based on the identified type of the application; and display the determined one or more recommended applications on the display”.  The wording of these limitations appear to be redundant.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “outputs the one or more recommended applications based on the identified type of the application; and display the determined one or more recommended applications on the display”.  The wording of these limitations appear to be redundant.  Appropriate correction is required.

Examiner Note
The positively recited "processor" element of claim 1 have been interpreted as requiring hardware.
The respective limitations of claims 1-3 and 6-10 that recite “a memory is configured to store” and “a processor [is further] configured to execute” are not being treated in accordance with 112(f) because the claimed function is modified by structure that performs the function. The claim limitations of "learning model receives, identifies, outputs" of claim 1 and 11 have not been interpreted as invoking 35 USC §112f as these claims limitations appear to be merely represent non-structural elements and do not serve as generic placeholders for structure or material in light of the specification [0089] [0124]. If 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anorga et al. (US 2018/0336415 A1; hereafter “Anorga”) in view of Ramaswamy et al. (US 9,021,020 B1; hereafter “Ramaswamy”).

Regarding Claim 1, Anorga teaches an electronic device comprising: a display; (Anorga [0044] [0189]: display)
a memory configured to store one or more instructions; (Anorga [0170] [0171]: memory) and
a processor configured to execute the one or more instructions stored in the memory to: (Anorga [0170]: processor) 
obtain an image [which represents at least one configuration of at least one application desired by a user]; (Anorga [0006] [0033] [0049]: obtaining an image; [0081])
recognize one or more objects from the image; (Anorga [0008] [0010] [0030] [0051] [0054]: recognizing objects from the image; [0090] [0123]: the obtained image is analyzed)
determine one or more recommended applications respectively corresponding to the one or more objects through a learning model using one or more neural networks, (Anorga [0009] [0072][0078] [0098] [0124]: one or more applications and corresponding parameters are determined, based on the one or more image categories determined; one or more applications may be determined based on image categories, image features, and user data; parameters for the applications may be determined based on analyzing the image; [0030] [0082] [0051] [0059]: suggested actions/applications are determined corresponding to the objects in the image using machine learning using neural networks; [0055] [0174]-[0177])
wherein the learning model receives the one or more objects, (Anorga [0030] [0033] [0058]: the local classifier may implement one or more techniques to classify an image. For example, such techniques may include image segmentation, object detection and recognition, etc. In some implementations, the local classifier may be a machine-learning application; [0090]: image analysis may include determining one or more parameters/portions [objects] for the image)
identifies a type of an application corresponding to the received one or more objects, (Anorga [0030] [0031] [0034] [0080] [0082]: recognizing a type of application corresponding to the objects; [0098] [0099] [0124]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features) and 
outputs the one or more recommended applications based on the identified type of the application; (Anorga [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested action/application) and
display the determined one or more recommended applications on the display. (Anorga [0006] [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested actions/applications on a user interface)
However, Anorga may not explicitly teach every aspect of [obtain an image] which represents at least one configuration of at least one application desired by a user.
Ramaswamy teaches obtain an image which represents at least one configuration of at least one application desired by a user; (Ramaswamy column 2 lines 29-32; column 4 lines 20-29: The first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents at least one configuration of at least one application desired by a user as described by Ramaswamy for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, because in doing so would simplify user interaction in identifying and obtaining a desired application (Ramaswamy column 1 line 64 to column 2 line 14].  In addition, references (Anorga and Ramaswamy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, image-based application recommendation systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Anorga in view of Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to: determine a plurality of recommended applications respectively corresponding to the one or more objects according to a similarity of the plurality of recommended applications to the one or more objects through the learning model using the one or more neural networks; (Anorga [0034] [0036] [0062]: similarity of image features can be determined based on whether one or more similarity thresholds are met, e.g., a threshold of similarity of image feature vectors, image pixel values, etc.; [0080]: image categories may be determined based on whether a confidence score associated with an image category meets a confidence threshold; [0082]: image categories and/or suggested actions are determined based on one or more of local classification results and server classification results. For example, if server classification results have higher confidence scores associated, the image categories may be determined solely based on server classification results; [0105] [0110] [0124] [0129]: a subset of suggested actions  may be selected based  and
based on an external input of selecting one or more applications from the plurality of recommended applications being received, control the display to display the selected one or more applications so that the selected one or more applications operate. (Anorga [0105]: user interface is configured to permit selection of a particular action from the one or more default actions and the one or more suggested actions; [0106]: user input indicative of selection of a particular action from the one or more default actions and the one or more suggested actions is received; [0107] [0108]: a particular command corresponding the particular action (from the default actions or the suggested actions) is executed in response to receiving the user selection; [0126] [0129]: a user may indicate a particular application) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Anorga in view of Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to: set an arrangement criterion for arranging the one or more recommended applications on the display based on the image; and arrange the one or more recommended applications on the display based on the set arrangement criterion. (Anorga  machine-learning application 930 can produce different types of outputs; machine-learning application 930 may produce an output video with a particular effect applied, e.g., rendered in a comic-book or particular artist's style, when trained model 934 is trained using training data from the comic book or particular artist; learning application 930 may produce an output based on a format specified by an invoking application, e.g. operating system 908 or one or more applications 912…For example, such configurations may be used in generative adversarial networks, where an invoking machine-learning application is trained using output from machine-learning application 930 and vice-versa…NOTE: the output is produced [arranged] according to the output effect or format that is trained or specified [the set arrangement criterion]) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Anorga in view of Ramaswamy teaches wherein the learning model is determined by learning a method of extracting attributes of recommended applications from the one or more objects based on an input of the one or more objects to the one or more neural networks (Anorga [0030] [0124]: the image classifier may be a machine-learning application that implements a trained model and an inference engine. The trained model enables the inference engine to recognize features from any input image and determine one or more image categories; parameters may include text or other information extracted from the image; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications; Ramaswamy column 2 lines 41-44: recognizing visual features of image; column 4 lines 26-35, 45-46: the descriptor is generated by performing feature detection and/or feature extraction on the image; column 6 lines 30-65) and 
determining the one or more recommended applications based on the extracted attributes of the recommended applications. (Anorga [0031] [0102] [0125] [0135]: determining suggested 

Regarding Claim 5, Anorga in view of Ramaswamy teaches wherein the extracted attributes of the recommended applications comprise at least one of a type of an application, a size of the application, a color of the application or a shape of the an application. (Anorga [0050] [0066] [0101]: color; [0081]: size; [0031] [0034] [0080] [0082]: type; Ramaswamy column 4 lines 41-44: shape; column 9 lines 16-32: color) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Anorga in view of Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to perform pre-processing for inputting the recognized one or more objects into the learning model, and the pre-processing comprises at least one of a cropping operation or a warping operation. (Anorga [0071]: an image representation is generated. In some implementations, generating an image representation may include cropping the image, changing an orientation of the image, compressing the image (e.g., so that a data size, in bytes, of a resultant compressed image has a smaller data size than the original image, and is suitable for transmission over a low bandwidth network), changing a color space of the image (e.g., from RGV to YUV), etc. In some implementations, the image representation may be the resultant image after applying one or more of the described operations e.g., cropping changing orientation, compressing, changing color space, etc.) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Anorga in view of Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to receive an external input for drawing configurations of applications desired by a the user or a photograph obtained by capturing imagery including the configurations of the applications desired by the user, and generate the image based on the received external input or the received photograph. (Anorga [0029] [0050]: if a user takes a picture of a handwritten [drawing] note, or a whiteboard, a user intent may be to add text content from the picture to a to-do list or a notes application; [0071] [0089]: an image is obtained and generated; the image may be captured by a user, e.g., user U1 of client device 120, using a camera of client device; [0179]; Ramaswamy column 2 lines 29-34: obtaining and generating an image) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Anorga in view of Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to select, from an application database (DB), the one or more recommended applications respectively corresponding to the recognized one or more objects, (Anorga [0098] [0124]: one or more applications, e.g., available on a device that implements method 400, may be determined based on image categories, image features, and if permitted by the user, user data; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications; the suggestion application is configured to determine an available software application (e.g., locally on a user device, a server application; Ramaswamy column 1 lines 57-61; column 2 lines 43-56; column 5 lines 21-27: an application is identified that is stored in an application store) and
the application DB includes a list of applications installed on the electronic device and applications stored in an external server. (Anorga [0037]: Second server system 140 can include a second server device 142, configured to provide one or more applications, e.g., application A 144, application B 146, and application C 148; Fig. 1 showing a listing of applications stored on the device [120-154] and 

Regarding Claim 9, Anorga in view of Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to: based on the selected one or more recommended applications being determined as applications not installed on the electronic device, receive the selected one or more recommended applications from the external server and install the received selected one or more recommended applications; (Ramaswamy column 7 lines 45-58: application recognition client 305 includes a local application identification module 350. The local application identification module 350 may maintain a local data store with descriptors for popular applications. Prior to messaging module 330 querying an application recognition server, local application identification module 350 may compare the descriptor for the image to descriptors stored in the local data store; column 7 lines 24-35: Once messaging module 330 has generated a message (including an image or a descriptor as appropriate), messaging module 330 may send the message to the application recognition server…If an application was identified, additional information may be received, such as an application store from which the application may be purchased…an option to download the application…NOTE: If an application is determined not to be stored in the local data store by the a local application identification module, then the application recognition server is queried for the application to be downloaded and installed; column 13 lines 40-44: logic installs the application) and
control the display to display the one or more recommended applications that are installed on the electronic device so that the one or more recommended applications that are installed on the electronic device operate. (Anorga [0104]-[0108]: displaying installed application; Ramaswamy column 7 lines 36-47, 55-58: application information presenter) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Anorga in view of Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to: recognize text information from the one or more objects; (Anorga [0031] [0033]: image analysis may also include determining one or more parameters (e.g., text extracted from the image; [0054]: one or more optical character recognition (OCR) techniques are applied to detect and/or recognize text in the image; [0124]: parameters for the applications may be determined based on analyzing the image. In some implementations, parameters may include text or other information extracted from the image)
update the one or more recommended applications respectively corresponding to the one or more objects to reflect the text information; (Anorga [0029] [0108] [0111]: if a user takes a picture of a handwritten note, or a whiteboard, a user intent may be to add text content from the picture to a to-do list or a notes application; adding a contact to an address book upon obtaining an image of a business card; [0035] [0125]: the image includes a business card, the determined applications may include a contacts application and the parameters determined for the contacts application may include contact information to be added to contacts maintained in the contacts application)
display the updated one or more recommended applications on the display. (Anorga [0131]: the user interface may include one or more elements that indicate that the indicated operation was performed successfully; [0135] [0136] [0138]: describing displaying the updated application on the display) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding claim 11, Anorga teaches a method of operating an electronic device, the method comprising: obtain an image [which represents at least one configuration of at least one application desired by a user]; (Anorga [0006] [0033] [0049]: obtaining an image; [0081])
recognizing one or more objects from the image; (Anorga [0008] [0010] [0030] [0051] [0054]: recognizing objects from the image; [0090] [0123]: the obtained image is analyzed)
determining one or more recommended applications respectively corresponding to the one or more objects through a learning model using one or more neural networks, (Anorga [0009] [0078] [0098] [0124]: one or more applications and corresponding parameters are determined, based on the one or more image categories determined; one or more applications may be determined based on image categories, image features, and user data; parameters for the applications may be determined based on analyzing the image; [0030] [0082] [0051] [0059]: suggested actions/applications are determined corresponding to the objects in the image using machine learning using neural networks; [0174]-[0177])
wherein the learning model receives the one or more objects, (Anorga [0030] [0033] [0058]: the local classifier may implement one or more techniques to classify an image. For example, such techniques may include image segmentation, object detection and recognition, etc. In some implementations, the local classifier may be a machine-learning application; [0090]: image analysis may include determining one or more parameters/portions [objects] for the image)
identifies a type of an application corresponding to the received one or more objects, (Anorga [0030] [0031] [0034] [0080] [0082]: recognizing a type of application corresponding to the objects; [0098] [0099] [0124]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features) and 
outputs the one or more recommended applications based on the identified type of the application; (Anorga [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested action/application) and
displaying the determined one or more recommended applications on a display of the electronic device. (Anorga [0006] [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested actions/applications on a user interface)
However, Anorga may not explicitly teach every aspect of [obtain an image] which represents at least one configuration of at least one application desired by a user.
Ramaswamy teaches obtain an image which represents at least one configuration of at least one application desired by a user; (Ramaswamy column 2 lines 29-32; column 4 lines 20-29: The first user device 105 may capture an image 135 of the display of the second user device 110, the image including the current displayed application state 118 [configuration] for the application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents at least one configuration of at least one application desired by a user as described by Ramaswamy for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, because in doing so would simplify user interaction in identifying and obtaining a desired application (Ramaswamy column 1 line 64 to column 2 line 14].  In addition, references (Anorga and Ramaswamy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, image-based application 

Regarding Claim 12, Anorga in view of Ramaswamy teaches wherein the determining of the one or more recommended applications comprises determining a plurality of recommended applications respectively corresponding to the one or more objects according to a similarity of the plurality of recommended applications to the one or more objects through the learning model using the one or more neural networks, (Anorga [0034] [0036] [0062]: similarity of image features can be determined based on whether one or more similarity thresholds are met, e.g., a threshold of similarity of image feature vectors, image pixel values, etc.; [0080]: image categories may be determined based on whether a confidence score associated with an image category meets a confidence threshold; [0082]: image categories and/or suggested actions are determined based on one or more of local classification results and server classification results. For example, if server classification results have higher confidence scores associated, the image categories may be determined solely based on server classification results; [0105] [0110] [0124]: a subset of suggested actions  may be selected based on a confidence score associated with the suggested action. A suggested action may be associated with a higher confidence score, e.g., when the image category is determined with high confidence; Ramaswamy column 8 31-35, 55-62; column 12 lines 5-17: For each stored image descriptor, application search module 425 may generate a similarity score that indicates an amount of difference between the generated or received image descriptor and the stored image descriptor being compared to. The stored descriptors may be ranked based on their similarity scores. A stored descriptor having a greatest similarity score may be identified as a match to the received/generated descriptor; descriptor generator 410 may use more processor intensive algorithms to create more detailed descriptors, which may improve an ability to match the generated descriptor to stored descriptors of images for known applications) and 
the displaying comprises, based on an external input of selecting one or more applications from the plurality of recommended applications being received, displaying the selected one or more applications. (Anorga [0105]: user interface is configured to permit selection of a particular action from the one or more default actions and the one or more suggested actions; [0106]: user input indicative of selection of a particular action from the one or more default actions and the one or more suggested actions is received; [0107] [0108]: a particular command corresponding the particular action (from the default actions or the suggested actions) is executed in response to receiving the user selection; [0126]: a user may indicate a particular application) [The motivation of claim 11 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Anorga in view of Ramaswamy teaches wherein the displaying comprises: setting an arrangement criterion for arranging the one or more recommended applications on the display of the electronic device based on the image; and arranging the one or more recommended applications on the display of the electronic device based on the set arrangement criterion. (Anorga [0186]: machine-learning application 930 can produce different types of outputs; machine-learning application 930 may produce an output video with a particular effect applied, e.g., rendered in a comic-book or particular artist's style, when trained model 934 is trained using training data from the comic book or particular artist; learning application 930 may produce an output based on a format specified by an invoking application, e.g. operating system 908 or one or more applications 912…For example, such configurations may be used in generative adversarial networks, where an invoking machine-learning application is trained using output from machine-learning application 930 and vice-versa…NOTE: the output is produced [arranged] according to the output effect or format that is trained or specified [the set arrangement criterion]) [The motivation of claim 11 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Anorga in view of Ramaswamy teaches further comprising: extracting, by the learning model, attributes of recommended applications from the one or more objects based on an input of the one or more objects to the one or more neural networks, (Anorga [0030] [0124]: the image classifier may be a machine-learning application that implements a trained model and an inference engine. The trained model enables the inference engine to recognize features from any input image and determine one or more image categories; parameters may include text or other information extracted from the image; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications; Ramaswamy column 2 lines 41-44: recognizing visual features of image; column 4 lines 26-35, 45-46: the descriptor is generated by performing feature detection and/or feature extraction on the image; column 6 lines 30-65) and 
determining the learning model by learning a method of determining the one or more recommended applications based on the extracted attributes of the recommended applications. (Anorga [0031] [0102] [0125] [0135]: determining suggested actions/applications based on the recognized features/parameters; Ramaswamy column 12 lines 5-24: determining application based on matched descriptors) [The motivation of claim 11 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Anorga teaches a non-transitory computer-readable recording medium having recorded thereon a program (Anorga [0014] [0187] [0192]: computer-readable storage medium) for implementing the method of claim 11. (See 103 rejection of claim 11 above)
However, Anorga does not explicitly teach every aspect of the method of claim 11 in that Anorga may not explicitly teach every aspect of [obtain an image] which represents at least one configuration of at least one application desired by a user.
obtain an image which represents at least one configuration of at least one application desired by a user; (Ramaswamy column 2 lines 29-32; column 4 lines 20-29: The first user device 105 may capture an image 135 of the display of the second user device 110, the image including the current displayed application state 118 [configuration] for the application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents at least one configuration of at least one application desired by a user as described by Ramaswamy for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, because in doing so would simplify user interaction in identifying and obtaining a desired application (Ramaswamy column 1 line 64 to column 2 line 14].  In addition, references (Anorga and Ramaswamy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, image-based application recommendation systems. This close relation between both of the references highly suggests a reasonable expectation of success.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Tyra et al.
US 8,873,829 B1 – Directed to capturing and utilizing item attributes; Relevant to claim 4
Yinger et al.
US 5,960,204 A  - Directed to installing applications of n a computer on an as need basis; Relevant to claims 8-9


US Patent Application Publications
Jelveh
US 2019/0087691 A1 – Directed to machine learning system(s) and/or method(s) for determining or inferring user action and/or user intent based on screen image analysis [0002]; Relevant to the state of the art
Gervautz et al.
US 2014/0267770 A1 – Image-based application launcher; Relevant to independent claims


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        April 2, 2021


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144